Title: Thomas Jefferson to William W. Hening, 25 March 1815
From: Jefferson, Thomas
To: Hening, William Waller


          Dear Sir  Monticello Mar. 25. 15.
          I would do any thing rather than defeat the invaluable collection you are making of our statutes and will therefore undertake to apologize to the library committee of Congress for the detention of the Vth volume of the laws, and it’s safe delivery in time. but I must pray you to send off the rest without delay, as within 10. days or a fortnight an agent will be on from Washington to recieve the library. if very well packed to secure them against rubbing, they will come safest and quickest by that the conveyance of the Stage to Milton the expence of which I would gladly pay rather than wait for any other. but unless you will be so good as to see them set off yourself, they will as likely lie at the stage office 6. months as not.
          It was never my intention to have included this collection of our laws in the sale to Congress, and in my original offer I reserved a right to retain some books. but they have lumped the transaction in such a manner as that I am not able to retain a single volume, which became known to me so late that no time was left to get a change made before Congress rose. Accept the assurance of my esteem and respect.
          Th: Jefferson
        